

CONTRACT OF SALE
 
 


EMBASSY INDUSTRIES, INC.,


Seller




 
-with-


 


J. D'ADDARIO & COMPANY, INC.,


Purchaser
 

 
Premises:
300 Smith Street
Farmingdale, New York 11735

 
 








Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
 

--------------------------------------------------------------------------------




CONTRACT dated as of January 13, 2006, by and between EMBASSY INDUSTRIES, INC.,
a New York Corporation, having its principal office at 300 Smith Street,
Farmingdale, New York 11735 (“Seller”), and J. D'ADDARIO & COMPANY, INC., a New
York corporation, having its principal office at 595 Smith Street, Farmingdale,
New York 11735 (“Purchaser”).


WITNESSETH:


WHEREAS, Seller owns a parcel of land with the improvements erected thereon, as
follows:


being in Farmingdale, Town of Babylon, County of Suffolk, State of New York;
known by the street address 300 Smith Street, Farmingdale, New York; and
designated as District 100; Section 5; Block 1; Lot 11 on the Land and Tax Map
of Suffolk County, as more particularly described on Schedule A annexed hereto
(the “Property”);


WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller, the Premises (as hereinafter defined) on the terms and conditions
set forth herein;


NOW, THEREFORE, in consideration of these premises and the mutual covenants, the
parties hereby covenant and agree as follows:
 
SECTION 1  
SALE OF PREMISES AND ACCEPTABLE TITLE


1.1  Seller shall sell to Purchaser and Purchaser shall purchase from Seller, at
the price and upon the terms and conditions set forth herein: (a) the Property,
(b) all buildings (the “Buildings”) and improvements, if any, situated thereon
(collectively, the “Improvements”) (c) all right, title and interest of Seller,
if any, in and to the land lying in the bed of any street or highway in front of
or adjoining the Property to the center line thereof and to any unpaid award for
any taking thereof by condemnation, or any damage to the Property by reason of a
change of grade of any street or highway; (d) the appurtenances, (e) all right,
title and interest of Seller, if any, in and to the fixtures equipment and other
personal property attached to the Buildings and/or listed on Schedule B attached
hereto; (f) all right, title and interest of Seller, if any, to all leases,
licenses and other occupancy agreements presently or hereinafter entered into
covering or affecting the Property together with any security deposit(s) held by
Seller pursuant thereto; and (g) all licenses, permits certificates and the like
pertaining to the ownership, use and occupancy of the Property (collectively,
the “Personal Property”). The Property, the Improvements, the Personal Property
and the other interests being sold and purchased as provided in this subsection
1.1 are referred to, collectively, as the “Premises”.
 
1.2  A. Seller shall convey and Purchaser shall accept fee simple title to the
Premises in accordance with the terms of this Contract, subject only to (a) the
matters (“Permitted Exceptions”) set forth in Schedule C attached to and made a
part of this Contract and such other matters as Purchaser has agreed to take
subject to, or is deemed to have taken subject to, and (b) such other matters as
any reputable title insurance company licensed to do business in the State of
New York (the “Title Company”) shall be willing, without special premium, to
omit as exceptions to coverage or to except with insurance against collection
out of, or enforcement against the Premises
 

--------------------------------------------------------------------------------


 
B.  Within twenty (20) days after the date of this Contract, Purchaser shall
deliver to Seller’s attorneys, a title commitment (the “Title Commitment”) from
the Title Company. In the event the Title Commitment sets forth exceptions to
title to which Purchaser objects which are not set forth on Schedule C (a “Title
Defect”), Purchaser shall notify Seller within ten (10) days thereafter of the
Title Defect. Delivery of a title report to Seller shall satisfy Purchaser's
obligations hereunder.
 
C.  Seller shall be entitled to a reasonable adjournment of the Closing Date up
to sixty (60) days, in order to give Seller an opportunity to remove any Title
Defect, however, Seller shall not be required to bring any action or proceeding
or otherwise incur any expense in excess of $37,500.00 to remove any Title
Defect. The existence of any taxes, liens, or encumbrances, other than the
Permitted Exceptions, shall not be objections to title if properly executed
instruments necessary to satisfy the same are delivered to the Title Company at
or before the Closing, together with recording and filing fees, if any, so that
the Title Company may omit such taxes, liens, or encumbrances from its schedule
of exceptions to title. If the Premises or any part thereof is subject to any
lien, the amount of which has not been fixed, the same shall not be a Title
Defect provided the Title Company shall insure Purchaser against collection of
such lien from the Premises or from Purchaser.
 
D.  In the event there exists any Title Defect which Seller is unable to cure as
described in paragraph (C) above at the time of Closing, Purchaser shall have
the option of (i) closing title, notwithstanding such Title Defect, without any
abatement of the Purchase Price, or (ii) canceling this Contract by written
notice to Seller within ten (10) days after Purchaser receives written notice
from Seller that it will be unable or unwilling to cure such Title Defect. In
the event Purchaser elects to cancel this Contract by reason of the foregoing,
the Downpayment (as hereinafter defined in Section 15) shall be returned
promptly to Purchaser and neither party under this Contract shall have any
further obligation to the other, except that Purchaser and Seller shall continue
to remain liable under the provisions of subsection 3.3.D & E, Section 12 and
subsection 16.1 hereof.
 
1.3  Responsibility for Violations.
 
A. Except as provided herein, all notes or notices of violations of law or
governmental ordinances, orders or requirements which were noted or issued prior
to the date of this Contract by any governmental department, agency or bureau
having jurisdiction as to conditions affecting the Premises shall be removed by
or complied with by Seller. If such removal or compliance has not been completed
prior to the Closing, and the reasonable value is less than $25,000.00, Seller
shall pay to Purchaser at the Closing the reasonably estimated unpaid cost to
effect or complete such removal or compliance, and Purchaser shall be required
to accept title to the Premises subject thereto. All such notes or notices of
violations noted or issued on or after the date of this Contract shall be the
sole responsibility of Purchaser.
 

--------------------------------------------------------------------------------


B.  If required, Seller, upon written request by Purchaser, shall promptly
furnish to Purchaser written authorizations to make any necessary searches for
the purposes of determining whether notes or notices of violations have been
noted or issued with respect to the Premises.
 
SECTION 2  
PURCHASE PRICE AND DOWNPAYMENT


2.1  The purchase price (“Purchase Price”) to be paid by Purchaser to Seller for
the Premises is SIX MILLION FIVE HUNDRED THOUSAND AND 00/100 ($6,500,000.00)
DOLLARS.
 
2.2  Upon execution of this Contract, Purchaser shall pay to Seller SIX HUNDRED
FIFTY THOUSAND AND 00/100 ($650,000.00) DOLLARS, by check, subject to
collection, payable to the order of, or by wire transfer to, CERTILMAN BALIN
ADLER & HYMAN, LLP, AS ATTORNEY (the “Escrow Agent”), who shall hold and
disburse the proceeds and interest earned thereon, if any, (the “Downpayment”)
in accordance with the provisions of Section 15 hereof.
 
2.3  On the Closing Date (as such term is defined herein), Purchaser shall pay
to Seller or its designees the balance of the Purchase Price, in the amount of
FIVE MILLION EIGHT HUNDRED FIFTY AND 00/100 ($5,850,000.00) DOLLARS, after
receiving credit for the Downpayment.
 
2.4  All sums which are to be paid to Seller under this Contract shall be paid
by unendorsed certified or cashier’s checks drawn on a bank which is a member of
the New York Clearinghouse, or by wire transfer. Upon two (2) days’ oral notice
from Seller, Purchaser shall deliver separate checks at Closing or make separate
wire transfers in the number and amounts requested by Seller as designated in
such notice.
 
SECTION 3  
INVESTIGATION PERIOD AND CLOSING DATE


3.1  A. Purchaser shall have a period of forty-five (45) days from the date
hereof (the “Investigation Period”) within which it may conduct investigations
and studies concerning the Premises. (Such investigations and studies are
hereinafter referred to as the “Purchaser’s Investigation Period Permitted
Activities”). Any report prepared by a party other than Purchaser in performing
such investigations shall hereinafter be referred to as a “Report”. Purchaser’s
Investigation Period Permitted Activities shall be performed pursuant to the
provisions of subsection 3.2 below.
 
B.  During the Investigation Period, Purchaser shall have the opportunity to
thoroughly inspect the Premises which inspection may include, but shall not be
limited to (i) an environmental survey and/or assessment to determine the
existence of pollutants and/or contaminants and/or hazardous and/or toxic
substances, materials and/or chemicals as defined in Environmental Laws (defined
in subsection 16.2) (hereinafter referred to collectively or individually as
“Hazardous Substances”), (ii) inspection of underground storage tanks, (iii)
compliance with all applicable laws, statutes, rules and regulations imposed by
any relevant governmental authority having jurisdiction over the Premises, (iv)
storm water drain tests and soil borings; and (v) all other matters reasonably
affecting or reasonably related to the transaction as may be appropriate.
 

--------------------------------------------------------------------------------


 
C.  If, at or prior to the expiration of the Investigation Period, Purchaser
shall not be fully satisfied, in Purchaser’s reasonable discretion, as to the
suitability of the Premises and all factors concerning same, then, in such
event, Purchaser shall have the right to cancel this Contract by notice to
Seller on or before the last day of the Investigation Period (such date
hereinafter referred to as the “Investigation Period Notice Date”). In such
event, any Report prepared in connection therewith shall be delivered to Seller.
Any notice purporting to cancel this Contract pursuant to the provisions of this
subsection 3.1C after the Investigation Period Notice Date shall be void and of
no force and effect. In the event Purchaser cancels this Contract, as provided
herein, the sole liability of Seller shall be to cause the Escrow Agent to
refund the Downpayment within ten (10) days after receipt of Purchaser’s
cancellation notice and all Reports. Upon such reimbursement, this Contract
shall be null and void and the parties hereto shall be relieved of all further
obligations and liabilities other than any arising under subsection 3.2D and
Section 12 hereof.
 
D.  In the event Purchaser does not cancel this Contract as provided in
subsection 3.1C, then, in such event, Seller and Purchaser shall proceed with
the transaction contemplated herein in accordance with the terms hereof.
 
3.2  A. “Purchaser’s Investigation Period Permitted Activities” shall be
performed and conducted at Purchaser’s sole cost and expense and in all respects
in a commercially reasonable manner by Purchaser, its employees, agents, and
independent contractors. In connection with the foregoing, and for the purpose
of conducting and performing Purchaser’s Permitted Activities, Purchaser and its
employees, agents, and independent contractors shall have the right and license,
during the Investigation Period, to enter onto the Premises as described in
section 3.2B below.
 
B.  In order to obtain entry to the Premises where necessary to perform
Purchaser’s Investigation Period Permitted Activities, Purchaser and its
employees, agents, and independent contractors and representatives shall notify
by telephone, Joseph Giacalone, a representative of Seller, at (631) 694-1800,
of the identity of each of the parties intending to enter the Premises and the
approximate period of time during which they will be located on the Premises.
Seller shall coordinate each and every entry by Purchaser and/or its agents upon
the Premises. In the event Purchaser's investigation determines that
environmental remediation is required, Seller agrees to pay for remediation in
an amount not to exceed $25,000.00 or, alternatively, credit Purchaser at
closing an amount not to exceed $25,000.00.
 
C.  Prior to any entry upon the Premises to conduct any inspection, Purchaser
shall furnish, or cause its contractors or agents to furnish, to Seller,
evidence of insurance insuring Seller from and against liability resulting from
injury to or death of any person or persons and damage to or destruction of
property, in an amount not less than THREE MILLION ($3,000,000.00) DOLLARS,
combined single limits.
 
D.  Purchaser shall indemnify, protect, save, defend and hold forever harmless
Seller from and against all liabilities, obligations, claims, damages,
judgments, awards, penalties, costs, and expenses including, without limitation,
reasonable attorney’s fees and court costs at all levels of proceedings, which
Seller may incur, suffer or sustain, or for which Seller may become obligated or
liable by reason of any act or omission on the part of Purchaser, its employees,
agents, and/or independent contractors in the performance of conduct of
Purchaser’s Investigation Period Permitted Activities or by reason of any injury
to or death of persons or loss of or damage to property in connection with, or
as a result of, any such entry or entries upon or use of the Premises by
Purchaser, its employees, agents, and/or independent contractors in connection
with Purchaser’s Investigation Period Permitted Activities or as a result of any
liens for labor or services performed and/or materials furnished by or for the
account of Purchaser in respect of the Premises. In the event this Contract
terminates for any reason, Purchaser shall also be obligated to restore the
Premises to the condition in which it existed prior to the commencement of
Purchaser’s activities thereon. The provisions of this subsection 3.2D shall
survive any termination of this Contract.
 

--------------------------------------------------------------------------------


3.3  Except as otherwise provided in this Contract, the closing of title
pursuant to this Contract (the “Closing”) shall take place at the office of
Seller’s counsel or the office of counsel to Purchaser’s lending institution, if
any, on or about June 1, 2006. (The actual date of the Closing is hereinafter
referred to as the “Closing Date”).
 
SECTION 4  
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller warrants and represents to Purchaser as of this date and at Closing as
follows:


4.1  Except with respect to the Lending Agreements, as such term is hereinafter
defined, neither the execution of this Contract nor the consummation by Seller
of the transactions contemplated by this Contract will (a) conflict with, or
result in a breach of, the terms, conditions or provisions of, or constitute a
default, or result in a termination of, any agreement or instrument to which
Seller is a party, (b) violate any restriction to which Seller is subject, or
(c) result in the creation of any lien, charge or encumbrance upon the Premises
or any part thereof.
 
4.2  Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of New York, authorized to conduct business
in the State of New York, and is the sole owner of the Premises.
 
4.3  Except with respect to the Lending Agreements as such term is hereinafter
defined, Seller has all requisite power and authority, has taken all actions
required by its organizational documents and applicable law, and has obtained
all consents which are necessary to authorize or enable it to execute and
deliver this Contract and to consummate the transactions contemplated in this
Contract. The individual executing this Contract on Seller’s behalf has been
duly authorized and is empowered to bind Seller to this Contract.
 
4.4  Seller has not filed for relief as a debtor under any state receivership
laws or federal bankruptcy laws.
 
4.5  Seller has no actual knowledge of any assessment payable in annual
installments, or any part thereof, which has become a lien on the Premises.
 
4.6  Seller is not a "foreign person" as defined in the Internal Revenue Code
Withholding Section.
 
4.7  Seller has no actual knowledge of any action or proceeding or governmental
investigation pending or threatened against or relating to Seller or the
Premises.
 

--------------------------------------------------------------------------------


4.8  Seller has not received written notice of any condemnation or taking of the
Premises and has no knowledge of any pending or threatened condemnation or
taking.
 
4.9  To Seller's knowledge, there are no management, service, equipment, supply,
security, maintenance, concession or other agreements with respect to or
affecting the Premises (herein collectively called "Service Agreements") which
cannot be cancelled prior to Closing.
 
4.10  To the best of Seller's knowledge, there is (i) no litigation, proceeding
or investigation pending against or affecting Seller or the Premises that might
affect or relate to (a) the validity of this Contract, (b) any action taken
pursuant hereto, or (c) the Premises or any part or the operation thereof,
whether or not fully covered by insurance, (ii) no mechanic's lien against the
Premises, and no work has been performed or is otherwise in progress on the
Premises by or on behalf of Seller that could result in a mechanic's lien being
filed against the Premises.
 
4.11  Seller and Seller's employees and agents have not entered into any
contracts for improvements to the Premises which will not be fully completed and
fully paid for prior to Closing.
 
4.12  Seller represents that the present real estate taxes are $105,129.02, and
that there is no exemption or abatement.
 
4.13  Seller represents that, to the best of its knowledge, Certificates of
Occupancy, or their equivalent, have been issued for all structures on the
Premises and that it has not made any additions or alterations to the Premises
that would require additional Certificates from the municipality.
 
4.14  Seller represents that the Premises are serviced by a municipal water
authority.
 
4.15  Seller warrants and represents that the septic system will be in working
order at Closing and that they have not experienced any septic backups within
the past three (3) months.
 
4.16  Seller has received no notice from any governmental authority concerning a
potential hazardous environmental condition affecting the Premises.
 
SECTION 5  
REPRESENTATIONS AND WARRANTIES OF PURCHASER


5.1  Purchaser warrants and represents to Seller that as of the date hereof and
at Closing:
 
Neither the execution of this Contract nor the consummation by Purchaser of the
transaction contemplated by this Contract will (i) conflict with, or result in a
breach of, the terms, conditions or provisions of, or constitute a default, or
result in a termination of, any agreement or instrument to which Purchaser is a
party, (ii) violate any restriction to which Purchaser is subject or (iii)
constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance, judgment, rule, decree or order.
 

--------------------------------------------------------------------------------


 
5.2  Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.
 
5.3  Purchaser has all requisite authority, has taken all actions required by
its organizational documents and applicable law, and has obtained all consents
which are necessary to authorize or enable it to execute and deliver this
Contract and to consummate the transactions contemplated in this Contract. The
individuals executing this Contract on Purchaser’s behalf have been duly
authorized and are empowered to bind Purchaser to this Contract.
 
SECTION 6  
INTENTIONALLY OMITTED


SECTION 7  
CONDITIONS PRECEDENT


7.1  Purchaser’s obligation to close title pursuant to the terms of this
Contract is subject to and conditioned upon the following:
 
A. Each of the representations and warranties made by Seller in Section 5 hereof
being true and complete in all material respects on the Closing Date as if made
on and as of such date. At the Closing, Seller shall deliver to Purchaser a
certification to this effect; and
 
B.  Seller shall have performed all obligations which it is required to perform
pursuant to the provisions of this Contract.
 
7.2  Seller’s obligation to consummate the sale of the Premises pursuant to the
terms of this Contract is subject to and conditioned upon the following:
 
A. Each of the representations and warranties made by Purchaser in Section 5
hereof being true and complete on the Closing Date as if made on and as of such
date. At the Closing, Purchaser shall deliver to Seller a certification to this
effect.
 
B.  Purchaser shall have performed all obligations which it is required to
perform pursuant to the provisions of this Contract.
 
7.3  Seller covenants that between the end of the Investigation Period and the
Closing:
 
A. Seller shall not modify or amend any existing contracts regarding the
operation and maintenance of the buildings (“Service Contract”) or enter into
any new service contract unless the same is terminable without penalty by the
then owner of the Premises upon not more than thirty (30) days’ notice. Nothing
herein contained shall impair Seller’s rights to enter into or extend or modify
a Service Contract during the Investigation Period.
 
B.  Seller shall maintain in full force and effect until the Closing, all
insurance policies on the Premises which exist as of the date of the Contract.
 
C.  No fixtures, equipment or personal property included in this sale shall be
removed from the Premises unless the same are replaced with similar items of at
least equal quality prior to the Closing.
 

--------------------------------------------------------------------------------


 
SECTION 8  
SELLER’S CLOSING OBLIGATIONS


At the Closing, Seller shall deliver the following to Purchaser:


8.1  A statutory form of Bargain and Sale Deed With Covenants, containing the
covenant required by Section 13 of the Lien Law, and properly executed in proper
form for recording so as to convey to Purchaser fee simple title to the
Premises, subject only to the Permitted Exceptions.
 
8.2  A form TP-584 duly executed by Seller, a New York State Equalization Form
(RP-5217) executed by Seller, and any other instruments, affidavits and/or tax
returns as are customarily executed by the seller of an interest in real
property in connection with the recording of a deed.
 
8.3  The Service Contracts, which shall be initialed by Purchaser, to the extent
same are assignable by Seller to Purchaser.
 
8.4  To the extent they are then in Seller’s possession and not posted at the
Premises, certificates, licenses, permits, authorizations and approvals issued
for or with respect to the Premises by governmental and quasi-governmental
authorities having jurisdiction.
 
8.5  An assignment to Purchaser, without recourse or warranty, of all of the
interest of Seller in those Service Contracts, insurance policies, certificates,
permits and other documents to be delivered to Purchaser at the Closing which
are then in effect and are assignable by Seller to Purchaser.
 
8.6  A Non-foreign affidavit with respect to Seller as required by IRC Section
1445(b)(2) of the Internal Revenue Code of 1986, as amended (“Code”) and the
regulations issued thereunder, and Purchaser shall not deduct or withhold any
portion of the Purchase Price pursuant to Section 1445 of the Code.
 
8.7  Such affidavits as the Title Company may reasonably require in order to
omit from its title insurance policy all exceptions for judgments, bankruptcies
or other returns against persons or entities whose names are the same or similar
to Seller’s name; and other documents as the Title Company may reasonably
require.
 
8.8  Seller shall not be required to close title hereunder unless and until
Seller and/or its affiliates receive written approval of the sale from its
lenders pursuant to the terms of various credit line loans and guarantees
(collectively, the "Lending Agreements"). Seller, and/or its affiliates, shall
diligently pursue such approvals upon execution of this Contract. If Seller
and/or its affiliates is unable to obtain the approvals within thirty (30) days
from the date hereof, this Contract shall automatically terminate and the
Downpayment shall be refunded to Purchaser unless the parties hereto agree to
extend Seller's time within which to obtain the approvals. In the event this
Contract is terminated by reason of this Section, Seller shall reimburse
Purchaser for any out-of-pocket costs incurred during the Investigation Period,
including but not limited to net title costs, survey costs and Phase I fee and
legal fees up to $5,000.00.
 

--------------------------------------------------------------------------------


 
8.9  Checks to the appropriate officers in payment of all applicable real
property transfer taxes and copies of any required tax returns therefor executed
by Seller, unless Seller elects to have Purchaser pay any of such taxes and
credit Purchaser with the amount thereof.
 
8.10  To the extent that they are then in Seller’s possession, copies of current
maintenance and payroll records. Seller shall make all other Building and tenant
files available to Purchaser for copying.
 
8.11  A resolution of Seller authorizing the sale and delivery of the deed and
setting forth facts showing that the transfer complies with all applicable law
and delivery of the certification referred to in subsection 7.2(A).
 
8.12  Letter authorizing the Escrow Agent to disburse the Downpayment to Seller.
 
8.13  A Bill of Sale for the Personal Property.
 
8.14  All keys to any portion of the improvements at the Premises, codes for any
alarm systems, combinations and/or keys to vaults, if any, and all warranties
and guaranties, plans and specifications, and all files (including, without
limitation, leasing files) relation to the Premises in Seller's possession. At
Purchaser's request, Seller shall execute and deliver to Purchaser at Closing an
assignment of all warranties and guaranties Seller has with respect to the
Premises.
 
8.15  All plumbing (including water supply and septic systems, if any) heating
and air conditioning, if any, electric and mechanical systems, equipment and
machinery in the building(s) located on the property being in working order as
of the date of Closing.
 
8.16  The Premises and all building(s) and improvements comprising a part
thereof in broom clean condition, vacant and free of leases or tenancies and
roof free of leaks.
 
8.17  A valid and subsisting Certificate of Occupancy or other required
certificate of compliance, or evidence that none was required, covering the
building and all improvements presently located on the property, and authorizing
its use as a commercial building at the date of Closing.
 
SECTION 9  
PURCHASER’S CLOSING OBLIGATIONS


At the Closing, Purchaser shall:


9.1  Deliver the balance of the Purchase Price, subject to adjustment as
provided in this Contract, by immediately available federal funds transferred by
wire to such account(s) in such bank(s) as Seller shall designate; or by
certified or official bank check(s) to Seller and/or its designees, at Seller’s
option.
 
9.2  Deliver to Seller, a letter authorizing the Escrow Agent to disburse the
Downpayment to Seller.
 
9.3  Deliver to Seller the certification referred to in subsection 7.2A.
 
9.4  Deliver to Seller a form 1099B completed by Purchaser.
 

--------------------------------------------------------------------------------


 
9.5  Cause the deed to be recorded, duly complete all required real property
transfer tax returns and cause all such returns and checks in payment of such
taxes to be delivered to the appropriate officers promptly after the Closing.
 
9.6  Deliver to Seller such other documents as are required by this Contract to
be delivered by Purchaser or as reasonably requested by Seller in order to
effectuate the provisions of this Contract.
 
9.7  Execute and deliver to seller an assumption of Service Contracts, if any.
 
SECTION 10  
APPORTIONMENTS AND OTHER PAYMENTS


10.1  The following apportionments shall be made between the parties at the
Closing as of the close of business on the day immediately prior to the Closing
Date:
 
A. real estate taxes, water charges and sewer rents, if any, on the basis of the
lien period for which assessed, except if there is a water meter on the
Premises, apportionment at Closing shall be based on the last available reading,
subject to adjustment after Closing when the next reading is available;


If the Closing shall occur before a new tax rate is fixed, the apportionment of
taxes at the Closing shall be based upon the tax rate for the immediately
preceding period applied to the latest assessed valuation. Installments for
assessments noted against the Premises prior to Closing shall be the
responsibility of the Seller;


B.  value of fuel stored on the Premises, if any, at the price then charged by
Seller’s supplier, including any taxes;
 
C.  charges under any transferrable Service Contracts;
 
D.  insurance premiums on transferrable insurance policies which are being
assigned to Purchaser or permitted renewals thereof;
 
E.  any other sums required to be paid by either party to the other at the
Closing pursuant to the provisions of this Contract.
 
10.2  In the event the net apportionment or payment is required to be made by
Purchaser, the amount due shall be added to the payment due at the Closing and
paid either by wire transfer or by certified check or official bank check; or,
in the event the net apportionment or payment is required to be made by Seller,
the amount due shall be applied, as a credit against the amount due at the
Closing.
 
10.3  The parties hereto agree that any errors or omissions in computing
apportionments at the Closing shall be corrected promptly after discovery, but
in no event later than six (6) months after the Closing.
 
10.4  Seller shall pay the New York State transfer tax on the deed of
conveyance. Purchaser shall pay the following costs: any transfer taxes imposed
upon a Purchaser by statute, the title insurance premium and the services
charged by the Title Company (if any), the cost of all recording charges in
connection with the Closing other than charges incurred to record documents in
connection with the clearing of title by Seller pursuant to this Contract (which
recording charges shall be paid by Seller), except as otherwise provided herein.
 

--------------------------------------------------------------------------------


 
10.5  To the extent that Purchaser requests an assignment to its lender of any
existing mortgage(s) encumbering the Premises, Seller shall receive as a credit
from Purchaser, one half of the saving on the mortgage recording taxes.
Notwithstanding the foregoing, Seller may refuse to permit any such existing
mortgage to be assigned unless Seller and any guarantor is released from any and
all obligations under the note, mortgage and any other instruments(s) comprising
the loan documents, in form satisfactory to Seller
 
10.6  The provisions of this Section 10 shall survive the Closing in accordance
with the terms hereof.
 
SECTION 11  
TERMINATION AND REMEDIES


11.1  A. In the event that on the Closing Date or after any permitted
adjournment of the Closing Date, any of Seller’s representations or warranties
contained herein are untrue in any material respect or if Seller shall have
failed to have performed any material covenant and/or agreement contained herein
which is to be performed by Seller, or if any of the conditions precedent to
Purchaser’s obligation to consummate the transactions contemplated hereby shall
have failed to occur, Purchaser may, at its option (i) terminate this Contract
by giving written notice of termination to Seller, in which event Purchaser
shall receive a refund of the Downpayment and neither party under this Contract
shall have any further obligation to the other, or (ii) close title to the
Premises without any abatement of the Purchase Price, in which event Purchaser
shall be deemed to have waived any rights it may have had on account of such
untruth, failure to perform or failure to occur. In the event Seller is unable
to convey title in accordance with the terms of this Agreement, Seller shall pay
Purchaser's net cost of examining title and the costs for a survey.
 
B. If the Closing does not occur as a result of the default of Seller, Purchaser
shall be entitled to the right to exercise all of its legal and equitable
remedies, including, without limitation, an action for specific performance and
shall also be entitled to have the Downpayment and interest thereon deposited in
Court, pending Purchaser's action for specific performance. In the alternative,
Purchaser may elect to have the Downpayment and interest refunded together with
the cost of Purchaser's survey and title examination and declare this Agreement
null and void.
 
11.2  If Purchaser defaults, the entire damages which Seller will thereby
sustain cannot be exactly determined; therefore, it is agreed that in the event
of any default by Purchaser, all amounts paid by Purchaser as a deposit pursuant
to this Contract shall be considered as liquidated damages for such failure or
refusal of Purchaser to consummate this transaction or for any non-compliance,
non-performance, breach or default by Purchaser, and shall become the exclusive
property of, and be permanently retained by Seller as Seller’s sole remedy and
Purchaser’s sole obligation in any and all events. Provided, however, that
Seller shall provide Purchaser with ten (10) days written notice to cure any
default or failure to comply with the terms of this Agreement. Seller shall
retain such amounts as liquidated damages and no further rights or causes of
action shall remain against Purchaser, nor shall Purchaser have any further
rights under this Contract or otherwise, with respect to Seller, except that
Purchaser and Seller shall continue to remain liable under the provisions of
subsection 3.2D and Section 12 hereof.
 

--------------------------------------------------------------------------------


 
SECTION 12
BROKER


12.1  Seller and Purchaser each represent and warrant to the other that no
broker, finder or similar persons other than OXFORD & SIMPSON REALTY, INC. and
SUTTON & EDWARDS, INC., (“Broker”) was involved in or connected with this
transaction. Purchaser further represents that no broker, finder or similar
person other than Broker brought the Premises to the attention of Purchaser.
Purchaser and Seller each hereby indemnify and agree to defend, save and hold
the other harmless of and from all loss, cost, liability and expense, including,
without limitation, reasonable attorneys’ fees, which may be incurred by the
other in connection with any claim for commission or other compensation, whether
based on a claim of brokerage, or based on a contract, quasi-contract or tort,
which may be made by any person, firm or corporation other than Broker who
claims to have dealt with Seller or Purchaser, as the case may be, in connection
with this transaction. Seller shall pay Broker pursuant to a separate agreement
between Seller and Broker.
 
The representations and obligations under this Section 12 shall survive the
Closing or, if the Closing does not occur for any reason, shall survive the
termination of this Contract.


SECTION 13
NOTICES


13.1  Any notice required to be given hereunder shall be given in writing by
depositing such notice in a post-paid wrapper, in an official depository under
the exclusive care and custody of the United States Postal Service within New
York State, or by Express Mail, Federal Express or messenger service (with
proper receipt therefor), addressed to the party at the address hereinabove set
forth with a copy of any such notice by a similar method of delivery or by fax
transmission (with proper receipt therefor and a copy sent by mail) to the
attorney for such party as follows:
 
IF TO SELLER:
 
EMBASSY INDUSTRIES, INC.
300 Smith Street
Farmingdale, NY 11735
Attention: Joseph Giacalone
Tel. (631) 694-1800, ext. 168
Fax (631) 694-1836
E-Mail: jgiacalone&pfina.com

 
WITH A COPY: 
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention: Jodi S. Hoffman, Esq.
Tel. (516) 296-7058
Fax (516) 296-7111
E-Mail: jhoffman@certilmanbalin.com

 
IF TO PURCHASER:
J. D'ADDARIO & COMPANY, INC.
Mr. Rob Dodaro, Chief Financial Officer
PO Box 290
Farmingdale, New York 11735
Tel. (631) 429-3254
Fax (631)
E-Mail: rob.dodaro@daddario.com

--------------------------------------------------------------------------------


 
WITH A COPY:
Mark A. Cuthbertson, Esq.
434 New York Avenue
Huntington, New York 11743
Tel. (631) 351-3501
Fax (631) 614-4314
E-Mail: mcuthbertson@cuthbertsonlaw



Any notice hereunder may be given by the attorney for a party and shall have the
same force and effect as if given by the party. Either party may by notice
change the address at which notices are to be given hereunder. Notices shall be
deemed given upon receipt or first refusal thereof.
 
SECTION 14  
CONDEMNATION AND CASUALTY


14.1  In the event of condemnation of the Premises or any portion thereof,
between the date hereof and the Closing Date, which would materially interfere
with or adversely affect the Premises, Purchaser shall have the option to
terminate this Contract by written notice to Seller, in which event the sole
liability of Seller shall be to cause the Escrow Agent to refund the Downpayment
to Purchaser. Upon such reimbursement, this Contract shall be null and void and
the parties hereto shall be relieved of all further obligations and liabilities
other than any arising under subsection 3.2, Section 12 and subsection 16.1
hereof. In the event there is a condemnation and Purchaser does not elect to
terminate this Contract, Seller shall assign to Purchaser any condemnation award
it may be entitled to receive and Seller and Purchaser shall proceed with the
transaction contemplated herein in accordance with the terms hereof.
 
14.2  With respect to a casualty at the Premises, the provisions of Section
5-1311 of the General Obligations Law shall apply to the sale and purchase
provided for in the Contract.
 
SECTION 15  
ESCROW OF DOWNPAYMENT


15.1  Escrow Agent shall hold the proceeds of the checks delivered to Escrow
Agent for the Initial Payment and the Additional Payment, in escrow, in an
interest-bearing account maintained at North Fork Bank, located at 275 Broad
Hollow Road, Melville, New York 11747.
 
15.2  The Downpayment shall be held by the Escrow Agent until the Closing or
sooner termination of this Contract and Escrow Agent shall pay over the interest
or income earned thereon, if any, to the party entitled to the Downpayment. The
party receiving such interest or income shall pay any income taxes due thereon.
If for any reason the Closing does not occur pursuant to the provisions of this
Contract and either party makes a written demand upon Escrow Agent, in the
manner required for notices, for payment of the Downpayment, then Escrow Agent
shall give written notice, in accordance with the provisions of subsection 13.1
to the other party of such demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment of the Downpayment
pursuant to the aforesaid demand within ten (10) days after the delivery of such
notice by Escrow Agent, Escrow Agent is hereby authorized to make such payment
in accordance with the aforesaid demand. If Escrow Agent receives written
objection from the other party to the proposed payment of the Downpayment
pursuant to the aforesaid demand within such ten (10) day period or if for any
other reason Escrow Agent in good faith shall elect not to make such payment,
Escrow Agent shall continue to hold the Downpayment until otherwise directed by
written instructions from Seller and Purchaser or a final judgment of a court of
competent jurisdiction. Escrow Agent, however, shall have the right at anytime
to deposit the Downpayment with the Clerk of any Court of competent jurisdiction
in the State of New York, and Escrow Agent shall give written notice of such
deposit to the Seller and the Purchaser, and upon such deposit being made,
Escrow Agent shall be discharged from all obligations and responsibilities
hereunder. The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent may
act upon any writing believed by it in good faith to be genuine and to be signed
and presented by the proper person and the Escrow Agent shall not be deemed to
be the agent of either of the parties, and that the Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered in bad faith, or in willful disregard of this Contact or involving
gross negligence. Seller and Purchaser shall jointly and severally indemnify,
defend and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorneys’ fees, incurred in connection with the
performance of Escrow Agent’s duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence. If the Downpayment
shall not earn any interest, or no interest be paid thereon by reason of the
withdrawal of the proceeds, or part thereof, under the provisions of this
Contract or before interest shall be earned or credited, or during any period of
reasonable delay in opening an account, Escrow Agent shall not be liable by
reason thereof. Notwithstanding anything contained herein to the contrary,
Escrow Agent may represent Seller as Seller’s counsel in any action, suit or
other proceeding between Seller and Purchaser or in which Seller and Purchaser
may be involved. Escrow Agent shall have no duties or responsibilities except as
set forth herein. Escrow Agent shall not be bound by any modification of the
Contract unless the same is in writing and signed by Purchaser and Seller and,
if Escrow Agent’s duties hereunder are not affected, unless Escrow Agent shall
have given prior written consent thereto. The provisions relating to the
indemnification of Escrow Agent shall survive the Closing or, if the Closing
does not occur for any reason, shall survive the termination of this Contract.
 
SECTION 16
DISCLAIMER: RELEASE OF CLAIMS


16.1  A. Purchaser agrees to and shall defend, indemnify and hold harmless
Seller, its members, employees, officers, directors, agents, brokers and
contractors from and against any and all claims, demands, causes of action,
judgments, losses, damages, liabilities, costs and expenses (including
attorneys’ fees whether suit is instituted or not), whether known or unknown,
liquidated or contingent (collectively, “Claims”), created by (1) any Hazardous
Substances on or from the Premises, or costs of responding to such a release or
threat of release, created subsequent to Closing; (2) any action under any
Environmental Laws for acts or conditions created subsequent to Closing; or (3)
any action for property damage or personal injury, including but not limited to
actions alleging health effects from exposure to Hazardous Substances or any
other material contained on or released from the Premises subsequent to Closing.
 
B.  Purchaser shall defend, indemnify and hold harmless Seller from and against
all claims created from or as a result of the death of a person or any accident,
injury, loss, or damage whatsoever caused by any person or to the property of
any person that shall occur on or adjacent to the Premises to the extent
directly or indirectly caused by any acts done thereon or any errors or
omissions of Purchaser or its agents, brokers, servants, employees, invitees or
contractors.
 
If any claim, action or proceeding is made or brought against Seller by reason
of any event that is the subject of the indemnity described in this subsection
16.1, Seller may engage its own attorneys to defend the action or to assist in
Seller’s defense and Purchaser shall pay the reasonable fees and disbursements
of such attorneys.


16.2  Without limiting the provisions of subsection 16.1, Purchaser, for itself,
its heirs, grantees, successors and assigns, if any, does hereby release, acquit
and forever discharge Seller, any of its affiliates, parent corporations and
predecessors, its present and former officers, employees, agents, brokers,
contractors and attorneys from any and all Claims (whether known or unknown,
contingent or liquidated, in contract or in tort or pursuant to any other
theory) created from or related to any conditions affecting the Premises created
subsequent to Closing or result from acts or omissions of Purchaser during the
Investigation Period. This release includes but is not limited to all claims,
fines, penalties, demands and causes of action for personal injuries, breach of
contract, failure of representations and warranties, loss of consortium and
services, damage to real property, damage to personal property, damage to
improvements or fixtures, illness, death, medical expenses, expenses of
monitoring and testing, prejudgment interest, punitive damages, violations of
Environmental Laws, attorneys’ fees and any and all other losses and damages of
every kind or character that are created subsequent to Closing or resulting from
acts or omissions of Purchaser during the Investigation Period . The release set
forth in this subsection 16.2 specifically includes any Claims under any
Environmental Laws. “Environmental Laws” includes the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901, et
seq.), the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. §§7401 et seq.), the Emergency Planning and Community Right
to Know Act (42 U.S.C. §§ 1101 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Clean Water Act (33 U.S.C. §§ 1251 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §§ 1801 et seq.), the Occupational Safety and Health Act (29
U.S.C. §§ 651 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §§ l36 et seq.), and the Safe Drinking Water Act (42 U.S.C. §§ 3001 et
seq.), as any of the same maybe amended from time to time, and any other federal
law or any state or local law, and any regulations, orders, rules, procedures,
guidelines and the like promulgated in connection therewith, regardless of
whether such laws and/or regulations are in existence at the time this Contract
is executed.
 
16.3  The provisions of this Section 16 shall survive the Closing or, if the
Closing does not occur for any reason, shall survive the termination of this
Contract.
 
SECTION 17  
CONDITION OF PREMISES


17.1  A. Purchaser acknowledges that it has fully examined the Premises or will,
if applicable, have fully examined the Premises during the Inspection Period and
is purchasing the Premises in an “as is” condition and specifically and
expressly without any warranties, representations or guarantees, from or on
behalf of the Seller and its agents. Purchaser has not relied, and is not
relying, upon any information, document, sales brochures or other literature,
maps or sketches, projection, proforma, statement, representation, guarantee or
warranty (whether express or implied, or oral or written, or material or
immaterial) that may have been given by or made by or on behalf of the Seller.
 
B.  Purchaser hereby acknowledges that it shall not be entitled to, and should
not, rely on Seller or its agents as to: (i) the quality, nature, adequacy or
physical condition of the Premises including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities or the electrical, mechanical, HVAC, plumbing, sewerage or utility
systems, facilities or appliances at the Premises, if any (except as otherwise
set forth in Sections 8.15 and 8.16); (ii) the quality, existence, nature,
adequacy or physical condition of soils, sub-surface support or ground water at
the Premises; (iii) the existence, quality, nature, adequacy or physical
condition of any utilities serving the Premises; (iv) the existence, quality,
nature or adequacy of any ability to access utilities, including, but not
limited to, electricity, natural gas, water and sewer; (v) the existence,
quality, nature, adequacy, physical condition, or ability to access any rights
of way or roads of any kind; (vi) the development potential of the Premises, its
habitability, merchantability or fitness, suitability or adequacy of the
Premises for any particular purpose; (vii) the zoning classification, use or
other legal status of the Premises; (viii) the existence, applicability, quality
or nature of any setback requirements; (ix) the Premises’ or its operations’
compliance with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions or restrictions or any governmental or quasi-governmental
entity or of any other person or entity; (x) the quality of any labor or
materials relating in any way to the Premises; or (xi) compliance with any
environmental or occupational protection, pollution, subdivision or land use
laws, rules, regulations, orders or requirements including, but not limited to,
those pertaining to the handling, generating, treating, storing or disposing of
any hazardous waste, material or substance. The provisions of this paragraph
shall survive the closing.
 

--------------------------------------------------------------------------------


 
SECTION 18  
ASSIGNMENT OF CONTRACT


18.1  Purchaser shall not assign this Contract or the rights and obligations
hereunder without the prior written consent of Seller, which consent shall not
be unreasonably withheld. Provided such consent is given, no such assignment of
Purchaser’s interest in this Contract, however, shall be valid or binding upon
Seller unless and until (a) a duplicate original thereof, in form satisfactory
to Seller, assigning to the assignee all of Purchaser’s right, title and
interest in this Contract, including the Downpayment, shall be delivered to
Seller and (b) an agreement, in form satisfactory to Seller, in which the
assignee shall assume and agree to perform and be bound by all of the terms,
covenants and conditions of this Contract, shall be delivered to Seller. The
aforesaid documents shall be delivered to Seller within three (3) days of such
assignment. Notwithstanding the aforesaid assignment, the obligations of
Purchaser named herein under this Contract shall not be discharged, released or
impaired by such assignment. For purposes of this paragraph, any transfer of a
majority of the beneficial ownership of the Purchaser entity shall be deemed an
assignment prohibited hereunder.
 
Notwithstanding the foregoing, Purchaser shall have the right to assign this
Contract to another entity with the same principal(s) as Purchaser or another
entity in which Purchaser has a 51% or greater ownership interest.
 
SECTION 19
TAX DEFERRED EXCHANGE


19.1  Seller may desire to exchange, for other property of like kind and
qualifying use within the meaning of Section 1031 of the Internal Revenue Code
of 1986, as amended and the Regulations promulgated thereunder, fee title in the
property which is the subject of this Contract. Seller expressly reserves the
right to assign its rights, but not its obligations, hereunder to a Qualified
Intermediary as provided in IRC Reg. 1.1031(k)-1(g)(4) on or before the Closing
Date.
 
SECTION 20
MISCELLANEOUS


20.1  If the provisions of any schedule or rider to this Contract are
inconsistent with the provisions of this Contract, the provisions of such
schedule or rider shall prevail.
 


20.2  The Section headings are inserted for convenience of reference only and in
no way define, describe or limit the scope or intent of this Contract or any of
the provisions hereof.
 
20.3  This Contract embodies and constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this Contract. Neither this Contract nor any provisions hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.
 
20.4  The acceptance of a deed by Purchaser shall be deemed to be a full
performance and discharge of every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Contract, except
those, if any, which are herein specifically stated to survive the Closing. No
representation, warranty or obligation of either party to this Contract shall
survive the delivery of such deed except as otherwise expressly set forth in
this Contract.
 
20.5  This Contract and the terms and provisions hereof shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, successors and permitted assigns.
 
20.6  This Contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser to each other.
 
20.7  In the event of any dispute with respect to the reasonableness of any
failure or refusal of Seller to grant its consent or approval or to act
reasonably in connection with any provisions of this Contract where Seller has
agreed not to unreasonably withhold its consent or approval or has agreed to act
in a reasonable manner, Purchaser may, as its exclusive remedy, seek specific
performance of such consent or approval or act. In no event, however, will
Seller be liable for money damages whatsoever by reason of such actions.
 
20.8   Seller represents that its Federal Employer Identification Number is
_________________; and Purchaser represents that its Federal Employer
Identification Number is ________________.
 
20.9  In the event any portion of this Contract shall be declared by any court
of competent jurisdiction to be invalid, illegal or unenforceable, such portion
shall be deemed severed from this Contract and the remaining parts hereof shall
remain in full force and effect, as fully as though such invalid, illegal or
unenforceable portion had never been part of this Contract.
 
20.10  As used in this Contract, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.
 
20.11  The parties agree that this Contract shall be governed by, and construed
in accordance with the laws of the State of New York.
 
20.12  This Contract may be executed in any number of counterparts which
together shall constitute the agreement of the parties.
 
20.13  Purchaser shall have a vendee’s lien against the Premises for the amount
of the Downpayment, but such lien shall not continue after an uncured default by
Purchaser under this Contract. Purchaser agrees that it shall not record this
Contract or any memorandum or assignment thereof. Should Purchaser violate the
provisions of the foregoing sentence, this Contract, at Seller’s option, shall
become null and void, whereupon all rights of the Purchaser shall cease and
terminate and Seller shall have the right to retain the Downpayment as and for
liquidated damages on account of such default by Purchaser.
 
20.14  Purchaser and Seller hereby waive trial by jury in any action, proceeding
or counterclaim arising out of this Contract, provided such waiver is not
prohibited by any laws of the State of New York. Any action or proceeding
brought by either party hereto against the other, directly or indirectly,
arising out of this Contract, shall be instituted in a court in Suffolk County
and all motions in any such action shall be made in Suffolk County. This
paragraph shall survive the delivery of the Deed.
 
20.15  Purchaser shall accept unacknowledged receipts, checks, letters,
statements or other proof as to the amount of any liens on the property in the
event that said liens are less than the record amounts and similar proof will be
acceptable as to the payment of such liens, provided that the Title Company
omits any exception as to such liens from Purchaser’s title policy.

--------------------------------------------------------------------------------

 
20.16  No failure or delay of either party in the exercise of any right given to
such party hereunder or the waiver by any party of any condition hereunder for
its benefit (unless the time specified herein for exercise of such right, or
satisfaction of such condition, has expired) shall constitute a waiver of any
other or further right nor shall any single or partial exercise of any right
preclude other or further exercise thereof or any other right. The waiver of any
breach hereunder shall not be deemed to be a waiver of any other or any
subsequent breach hereof.
 
20.17  This Contract is completely non-recourse as to Seller, and as such, only
Seller’s interest in the Premises shall be subject to execution, attachment or
any other claim or proceeding on account of any obligation of Seller hereunder.
 
20.18  The personal property referred to in this Contract shall be deemed
conveyed by the Deed, and no part of the Purchase Price shall be deemed
allocated to such personal property.
 
20.19  This Contract is subject to and conditioned upon the adoption by the Town
of Babylon Industrial Development Agency of an Inducement Resolution evidencing
the provisions of financial assistance by the Town of Babylon Industrial
Development Agency with respect to the property to be acquired under this
Contract. Purchaser shall promptly submit its application for the Inducement
Resolution and diligently pursue same during the Investigation Period. In the
event Purchaser has not received the Inducement Resolution by the last day of
the Investigation Period, Purchaser may terminate this Contract by notifying
Seller of same before the Investigation Period Notice Date, time being "of the
essence". In such event, the sole liability of Seller shall be to cause the
Escrow Agent to refund the Downpayment within ten (10) days after receipt of
Purchaser's cancellation notice. Upon reimbursement, this Contract shall be null
and void and the parties shall be relieved of all further obligations and
liabilities, other than any arising under Subsection 3.2D and Section 12 hereof.
 


 
BALANCE OF PAGE INTENTIONALLY LEFT BLANK
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the
date first above written.
 

   
 
 
SELLER:
 
EMBASSY INDUSTRIES, INC.
 
   
   
    By:    /s/ Richard Horowitz, Pres.  

--------------------------------------------------------------------------------

Name:  Richard Horowitz  
Title:  President
Date:  1/13/06


       
PURCHASER:
 
J. D'ADDARIO & COMPANY, INC.
 
        By:  /s/ Robert Dodaro  

--------------------------------------------------------------------------------

Name: Robert Dodaro  
Title:  Chief Financial Officer
Date:  1/10/06

 
Read and Agreed:
For Purposes of §§ 2.2, 2.3 and 15

       CERTILMAN BALIN ADLER & HYMAN, LLP      
   
By: /s/ Jodi S. Hoffman 
   
   Escrow Agent

 

--------------------------------------------------------------------------------




SCHEDULE A
LEGAL DESCRIPTION
 


ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEIGN AT
PINELAWN, EAST FARMINGDALE, TOWN OF BABYLON, COUNTY OF SUFFOLK AND STATE OF NEW
YORK, ON THE EASTERLY SIDE OF SMITH STREET AND MORE PARTICULARLY BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE EASTERLY SIDE OF SMITH STREET, DISTANT 788.25 FEET
NORTHEASTERLY AS MEASURED ALONG THE SOUTHERLY AND THEN EASTERLY SIDE OF SMITH
STREET FROM THE EXTREME NORTHEASTERLY END OF A LINE HAVING LENGTH OF 28.28 FEET,
WHICH SAID LINE CONNECTS THE SOUTHERLY SIDE OF SMITH STREET AND THE EASTERLY
SIDE OF NEW HIGHWAY, WHICH SAID POINT OF BEGINNING IS ALSO THE SOUTHWESTERLY
CORNER OF THE PREMISES HEREIN DESCRIBED;


RUNNING THENCE ALONG THE SAID EASTERLY SIDE OF SMITH STREET IN AN NORTHERLY
DIRECTION AND ALONG A CURVE BEARING TO THE LEFT HAVING A RADIUS OF 110 FEET AN
ARC DISTANCE OF 63.04 FEET TO A POINT;


THENCE STILL ALONG THE EASTERLY SIDE OF SMITH STREET, NORTH 4 DEGREES 54 MINUTES
30 SECONDS EAST, 240.49 FEET TO A POINT;


THENCE SOUTH 85 DEGREES 05 MINUTES 30 SECONDS EAST, 575.83 FEET TO A POINT;


THENCE SOUTH 37 DEGREES 12 MINUTES 05 SECONDS WEST, 169.81 FEET TO A POINT;


THENCE SOUTH 02 DEGREES 08 MINUTES 10 SECONDS WEST, 200.18 FEET TO A
POINT;


THENCE NORTH 85 DEGREES 27 MINUTES WEST, 434.90 FEET TO A POINT;


THENCE NORTH 54 DEGREES 20 MINUTES 56 SECONDS WEST, 90.14 FEET TO A POINT IN THE
EASTERLY SIDE OF SMITH STREET, THE POINT OR PLACE OF BEGINNING.


FOR INFORMATION ONLY: DISTRICT 0100 SECTION 005.00 BLOCK 01.00 LOT 011.000
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



SCHEDULE B
PERSONAL PROPERTY




NONE
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE C


PERMITTED EXCEPTIONS


a.
Zoning and subdivision laws, regulations and ordinances and landmark, historic
or wetlands designation.



b.
State of facts shown on the survey of the Premises made by George R.
Haubenreich, dated March 27, 1996 and updated December 27, 2002, and any
additional facts as would be shown by an updated survey or which a personal
inspection may show provided title is not rendered unmarketable at regular
rates.



c.
General real estate taxes and special assessments, water and sewer charges and
all other liens and charges of every description which are a lien but are not
then due and payable or delinquent or are the subject of apportionment pursuant
to Section 10 of this Contract.



d.
Standard printed exceptions contained in the form of fee title policy then
issued by the title insurance company insuring the fee title with regard to
taxes or assessments which are not shown as existing liens by the records of any
taxing authority that levies taxes or assessments on real property or by the
public records.



e.
Variations between fences, walls, hedges and the record lines of the Premises.



f.
Rights of utilities, if any, to maintain and operate lines, wires, cables, poles
and distribution boxes in, over and upon said Premises.



g.
Covenants, easements, agreements, declarations, licenses and reservations of
record, if any, provided the same do not prohibit the present use and
maintenance of existing structures on the Premises.